PER CURIAM
Respondent Bureau of Labor and Industries (Bureau) petitions for reconsideration to correct an error in the procedural disposition of the appeal. In our decision, we accepted the Bureau’s concession that it made an error in calculating back wages and, although we affirmed in all other respects, we remanded for entry of an order reflecting the correct amount. The Bureau contends that, since making that concession, it withdrew its original order and issued a revised order correcting the error and that the revised order has been made a part of the record. There is no opposition. We therefore withdraw our former opinion and affirm the Bureau’s order in all respects.
Petition for reconsideration allowed; former opinion withdrawn; affirmed.